Case 6:19-cv-01333-RBD-EJK Document 131 Filed 10/23/20 Page 1 of 5 PageID 1901



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  NICHIA CORPORATION,                                  )
                                                       )
                        Plaintiff,                     )
                                                       )   Case No. 6:19-cv-1333-RBD-EJK
  v.                                                   )
                                                       )
  LIGHTING SCIENCE GROUP CORP.,                        )
                                                       )
                        Defendant.                     )
                                                       )
                                                       )


                  AGREED JOINT MOTION FOR REMOTE MEDIATION
                     AND MEMORANDUM OF LAW IN SUPPORT


        The Parties to this action, through their respective undersigned counsel, hereby file this

 Agreed Joint Motion for Remote Mediation.

        Pursuant to the Court’s Amended Case Management and Scheduling Order (Doc. No. 70),

 the Parties jointly agreed to mediate this matter before Mr. Jim Matulis on November 17, 2020.

 (Doc. Nos. 71 and 74). Due to the difficulties caused by the Covid-19 pandemic, the Parties

 respectfully request that the Court allow the mediation to be occur remotely, with video-

 teleconference technology.

        As grounds therefore, the Parties state:

        1.      Pursuant to the Case Management Order, the Parties selected Mr. Jim Matulis as

 the mediator, and agreed to mediate the case on November 17, 2020.

        2.      The Court’s Case Management Order states that the mediation conference shall

 occur “in the conference room of the mediator’s law firm or office at a time and date selected by

 the mediator within the confines of this order.” (Doc. No. 70, at 16-17).


                                                   1
Case 6:19-cv-01333-RBD-EJK Document 131 Filed 10/23/20 Page 2 of 5 PageID 1902




        3.      As the Court is aware, the Covid-19 pandemic creates difficulties for the Parties’

 attorneys and representatives to travel to the District for mediation. Specifically, Plaintiff Nichia

 Corporation (and its representatives) are located in Japan, while attorneys for both Plaintiff and

 the Defendant are located in the United States but outside the state of Florida.

        4.      Sections 7 and 8 of the Court’s March 18, 2020 Protocol for Proceedings During

 Covid-19 Directives suspend in-person meet and confer requirements and discourage travel for the

 purposes of litigation.

        5.      Therefore, rather than delay the mediation process, the Parties jointly request that

 the Court permit the Parties to conduct the mediation remotely, using videoconference technology.

 The Parties believe that conducting the mediation session now, but remotely, is the most efficient

 way to continue the progress of this litigation.

        6.      Further, the Parties have conferred with Mr. Matulis, and he has agreed to conduct

 the mediation remotely.

        7.      The relief in this Motion is timely sought in accordance with Fed.R.Civ.P 6 for

 good cause shown and not for any improper purpose of delay.

        8.      In accordance with Local Rule 3.01(g), the undersigned certify that all Parties agree

 to the relief sought in this motion.



        WHEREFORE, the Parties respectfully request the Court allow for the November 17 2020

 mediation to occur remotely.




                                                    2
Case 6:19-cv-01333-RBD-EJK Document 131 Filed 10/23/20 Page 3 of 5 PageID 1903




 Date: October 23, 2020                            Respectfully submitted,


 By: /s/ Daniel C. Johnson                         By: /s/ Ryan T. Santurri
 Eleanor M. Yost                                   Ryan T. Santurri
 Florida Bar No. 1003178                           Florida Bar No. 15698
 eyost@carltonfields.com                           rsanturri@allendyer.com
 William (Ty) Giltinan                             ALLEN, DYER, DOPPELT
 Florida Bar No. 27810                             & GILCHRIST, P.A.
 wgiltinan@carltonfields.com                       255 South Orange Avenue, Suite 1401
 J. Coy Stull                                      Post Office Box 3791
 Florida Bar No. 15764                             Orlando, FL 32802-3791
 jstull@carltonfields.com                          Telephone: (407) 841-2330
                                                   Facsimile: (407) 841-2343
 4221 W. Boy Scout Boulevard
                                                   Jay Emerick
 Suite 1000
                                                   KIRKLAND & ELLIS LLP
 Tampa, Florida 33607-5780                         300 North LaSalle
 Tel. No.: (813) 229-4395                          Chicago, IL 60654
 Fax No.: (813) 229-4133                           312-862-3772
                                                   jay.emerick@kirkland.com
 -and-
                                                   Attorneys for Defendant
 Daniel C. Johnson
 Trial Counsel
 djohnson@carltonfields.com
 Florida Bar No. 522880
 Carlton Fields, P.A.
 200 S. Orange Ave., Ste. 1000
 Orlando, Florida 32801-3400
 Tel. No.: (407) 244-8237
 Fax No.: (407) 648-9099

 -and-

 ROTHWELL, FIGG, ERNST
 & MANBECK, P.C.

 Robert P. Parker (Trial Counsel) (pro hac vice)
 rparker@rfem.com
 Jenny Colgate (pro hac vice)
 jcolgate@rfem.com
 Michael Jones (pro hac vice)
 mjones@rfem.com
 Daniel McCallum (pro hac vice)
 dmccallum@rfem.com
 Mark Rawls (pro hac vice)

                                               3
Case 6:19-cv-01333-RBD-EJK Document 131 Filed 10/23/20 Page 4 of 5 PageID 1904




 mrawls@rfem.com
 D. Lawson Allen (pro hac vice)
 dallen@rfem.com
 607 14th Street N.W., Suite 800
 Washington, DC 20005
 Tel. No.: (202) 783-6040
 Fax No.: (202) 783-6031

 Attorneys for Plaintiff Nichia Corporation




                                              4
Case 6:19-cv-01333-RBD-EJK Document 131 Filed 10/23/20 Page 5 of 5 PageID 1905




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing has been furnished,

 electronically, through the CM/ECF system, to all counsel of record on this 23rd day of October

 2020.




                                               /s/ Daniel C. Johnson
                                               Daniel C. Johnson




                                                  5
